FILED
                            NOT FOR PUBLICATION                             DEC 10 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAZMIK TAHMAZYAN,                                No. 06-74554

              Petitioner,                        Agency No. A075-669-675

  v.
                                                 ORDER *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 5, 2010 **
                              San Francisco, California

Before: HALL and THOMAS, Circuit Judges, and RESTANI, Judge.***

       The Attorney General’s unopposed motion to remand this matter to the

Board of Immigration Appeals, so that it may reevaluate the Immigration Judge’s



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Jane A. Restani, Judge of the United States Court of
International Trade, sitting by designation.
adverse credibility finding in light of intervening case law, is GRANTED. See

Todorovic v. U.S. Att’y Gen., 621 F.3d 1318, 1325-26 (11th Cir. 2010); Razkane v.

Holder, 562 F.3d 1283, 1288 (10th Cir. 2009).

      The removal order of December 20, 2004, is hereby STAYED pending

issuance of the Board’s decision upon reconsideration.

      REMANDED.




                                        -2-